Citation Nr: 0927123	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 29, 2007 
for the grant of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
active service from March 1944 to May 1946.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2007 rating decision of the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for the cause of the 
Veteran's death effective August 29, 2007 (the date the RO 
indicated it received the appellant's claim to reopen).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2005.

2.  The appellant filed her claim for Dependency and 
Indemnity Compensation (DIC) in May 2005; and a January 2006 
rating decision denied such claim.

3.  The appellant's April 2006 letter to Senator H, received 
by the RO in May 2006, is reasonably construed as a timely 
notice of disagreement (NOD) with the January 2006 rating 
decision; therefore that decision did not become final.


CONCLUSION OF LAW

An effective date of February 1, 2005 is warranted for the 
award of service connection for the cause of the Veteran's 
death.  38 U.S.C.A. §§ 5110, 7105(West 2002); 38 C.F.R. 
§ 3.1, 3.400, 20.201 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Inasmuch as the determination below constitutes a full grant 
of the appellant's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
content or timing is harmless. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

For a service-connected death occurring after separation from 
service, the effective date will be the first day of the 
month in which the Veteran's death occurred if the claim is 
received within one year after the date of death; otherwise, 
the effective date will be date of receipt of claim.  
38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).

The Veteran died on February [redacted], 2005.  The listed causes of 
death were urosepsis and dementia.  During his lifetime he 
had established service connection for residuals of cold 
injury to his feet.

The appellant submitted her claim for DIC in May 2005.  A 
January 2006 rating decision found that service connection 
for the Veteran's cause of death was not warranted, as the 
listed causes were not shown in the Veteran's service 
treatment records nor was service connection granted for 
either of the conditions.

In an April 2006 letter to Senator H., the appellant stated, 
among other things:

"I applied for burial and survivor benefits from the 
VA.  My claims were denied because he did not die of a 
"war related injury".  I believe my husband died of a 
war related injury. . . . . I need your assistance 
obtaining survivor benefits."

The letter was forwarded to the RO, where it was received in 
May 2006.  

In August 2007, the RO received a new claim for DIC.  
Attached to the claim was an amendment to the original death 
certificate which now listed frostbite as a significant 
condition contributing to the Veteran's death.

An October 2007 rating decision granted service connection 
for the Veteran's cause of death effective August 29, 2007 
(based on receipt of the new claim to reopen).

In a November 2007 NOD, the appellant alleged that an earlier 
effective date was warranted because the original rating 
decision was in error.
Generally, when an unappealed rating decision denies an 
appellant's claim of service connection for the cause of the 
Veteran's death, such decision is final.  38 U.S.C.A. § 7105.  
Furthermore, a final decision is subject to revision only by 
a motion of clear and unmistakable error (CUE).  38 U.S.C.A. 
§§ 7105, 5109A; see also Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

Here the Board concludes that the appellant's April 2006 
letter to Senator H, and forwarded to the RO in May 2006, is 
reasonably construed as a timely NOD in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.201.  Specifically, 
such notice was in writing and expressed disagreement with 
the adjudicative determination (i.e. the January 2006 rating 
decision).  Consequently, the January 2006 rating decision 
did not become final, and a remand to the RO to adjudicate 
whether or not there was CUE in the January 2006 rating 
decision is  not necessary.  The amended death certificate is 
considered supplemental evidence submitted in conjunction 
with a pending appeal.

As was previously noted, if a claim is filed within a year of 
the Veteran's death, the effective date for an award of DIC 
will be the first day of the month in which the  Veteran's 
death occurred.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(c)(2).  Here, the Veteran died in February 2005 and 
the appellant filed her claim in May 2005.  Hence, the 
appropriate effective date for the grant of DIC benefits is 
February 1, 2005, the first day of the month in which the 
Veteran's death occurred.  February 1, 2005 is the earliest 
effective date available to the appellant by law; 
accordingly, there is no legal basis on which an effective 
date prior to February 1, 2005 could be assigned for the 
award of DIC benefits (and the appellant has not alleged she 
is entitled to an effective date prior to that date). 





ORDER

An earlier effective date of February 1, 2005 is granted for 
the award of service connection for the cause of the 
Veteran's death, subject to the regulations governing payment 
of monetary awards. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


